DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, “the axial end of the joining aid” should be “an axial end of the joining aid”.
In claim 19, “the axial end of the joining aid”, first occurrence, should be “an axial end of the joining aid”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (2,951,674) in view of Aoyama (7,566,081).
Re: claim 1, Rice shows a rubber-elastic bearing 26, as in the present invention, comprising:
a recess 48; and
an interlocking connection 26 configured to interlockingly hold the rubber-elastic bearing in a component 22, wherein the rubber-elastic bearing is installed between a housing 24 and the component 22, wherein the interlocking connection is formed by a joining aid 52;
wherein the joining aid 52 extends into the recess 48 at least in regions.
Please note that a carrier component and the drive unit are considered to be an environment of an intended use of the rubber elastic bearing.  The rubber elastic bearing of Rice is capable of being used in the environment comprising a carrier component and a drive unit.
Rice does not show the joining aid ends at a distance from one end of the recess, the distance corresponding to an elasticity of the rubber-elastic bearing such that elasticity of the rubber-elastic bearing is not restricted by the joining aid.  Aoyama is cited to teach the concept of an elastic bearing 1 having a joining aid 19 ending a distance form the end of recess 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the rubber elastic bearing of Rice to comprise the joining aid ending a distance from the end of the recess such as taught by Aoyama in order to achieve a certain elasticity level of the bearing, see column 5, lines 55-60.  
Please note that Aoyama’s joining aid 19 would not restrict the rubber-elastic bearing 1 in expansion and would restrict the rubber-elastic bearing 1 in compression.  This is the same as Applicant’s wherein the joining aid 11, 27, 31 would not restrict the rubber-elastic bearing in expansion and would restrict the rubber-elastic bearing in compression.  
Re: claim 4, Rice shows the rubber elastic bearing has indentations 36, 38, at least in regions, wherein the recess extends into a region of the indentation.
Re: claim 5, Rice shows a geometric shape of an end of the recess cooperates with a corresponding geometric shape of the joining aid. 
Re: claim 6, Rice shows the rubber-elastic bearing is deformable.
Re: claim 7, Rice shows the rubber elastic bearing is mounted in the housing between a first housing part 20 and a second housing part 24 of the housing.
Re: claim 8, Rice shows that the joining aid is integral with the second housing part.
Re: claim 9, Rice shows the joining aid is integral with the rubber-elastic bearing.
Re: claim 10, Rice shows the rubber-elastic bearing has a connection element between grooves 36 and 38.
Re: claim 11, Rice shows the indentations are radial grooves.
Re: claim 13, Rice shows the connection element has a stepped hollow-cylindrical profile.
Re: claim 14, Rice shows the connection element surrounds the joining aid.
Re: claim 15, Aoyama also shows the joining aid 19 has a tapering shape toward the component.
Re: claim 16, Rice shows the rubber-elastic bearing and the joining aid are symmetrical.
Re: claim 17, Rice shows the rubber-elastic bearing has an annular groove 36 that circumferentially surrounds a bore formed in the component 22.
Re: claim 18, Rice, as modified by Aoyama, would show the rubber-elastic bearing has a joining region that receives an axial end of the joining aid, the joining region being configured to enable play of the axial end without impairing elasticity of the rubber-elastic bearing.
Re: claim 19, Rice, as modified by Aoyama, would show an axial end of the joining aid is spaced from an axial end of the rubber-elastic bearing that is proximate the axial end of the joining aid when the joining aid is inserted in the rubber elastic bearing.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (2,951,674) in view of Aoyama (7,566,081) and further in view of Topfer et al. (DE 102017102258).
Re: claim 12, Rice does not show the accordion shape.  Topfer is cited to teach a connection element 12 having an accordion shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the rubber elastic bearing of Ric to comprise the accordion shape such as taught by Topfer in order increase the elasticity of the bearing.

Response to Arguments
Applicant's arguments filed on 8/18/22 have been fully considered but they are not persuasive.  Applicant argues that Aoyama’s joining aid 19 would restrict the elasticity of the rubber-elastic bearing while the claim requires a non-restriction.  As explained above, Aoyama’s joining aid 19 would not restrict the rubber-elastic bearing 1 in expansion and would restrict the rubber-elastic bearing 1 in compression.  This is the same as Applicant’s wherein the joining aid 11, 27, 31 would not restrict the rubber-elastic bearing in expansion and would restrict the rubber-elastic bearing in compression. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657